DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9 June 2022, with respect to the claim rejections under 35 USC 112 and 35 USC 103 have been fully considered and are persuasive. The claim rejections have been withdrawn. 
As applicant pointed out the cited prior art does not teach the limitations in the claim amendments. More specifically, Green discloses the feathering shaft rotatably attached to the rotor hub via a flapping pin (Fig.39, 3918) however, fails to disclose a flapping damper disposed between the feathering shaft and the rotor hub. Elements between the feathering shaft and the rotor hub are a flap hinge pivot travel limiter (Fig.39, 3924) and a bearing (Fig.39, 3918a); any potential modification of said elements could render the disclosed invention of Green inoperable and no other prior art reference was found disclosing the claimed invention.

Allowable Subject Matter
Claims 1-3, 5-7, 9-12 and 14-15 are allowed.

See reasons for allowance in response to arguments above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745